                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                  No. 7:11-CR-83-D
                                  No. 7:16-CV-142-D

WILLIS SARVIS,                             )
                                           )
                          Petitioner,      )
                                           )
                  ~                        )                    ORDER
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                          Respondent.      )


       On June 9, 2016, Willis Sarvis ("Sarvis") moved under28 U.S.C. § 2255 to vacate, set aside,

or correct his sentence [D.E. 134]. On October 11,2016, in response to a court order directing him

to do so, Sarvis amended his section 2255 motion [D.E. 138]. On November 17, 2016, Sarvis filed

a corrected section 2255 motion [D.E. 141]. On February 23, 2017, the government moved to

dismiss Sarvis's section 2255 motions [D.E. 146] and filed a memorandum in support [D.E. 147].

On March 21,2017, Sarvis moved to amend his section 2255 motion [D.E. 152] and responded in

opposition to the government's motion to dismiss [D.E. 153]. On August 1, 2017, the court granted

in part and denied in part the government's motion to dismiss, and dismissed Sarvis's se~tion 2255

motions except for his ineffective-assistance claim concerning trial counsel's alleged advice

concerning an alleged plea offer. See [D.E. 154]. On September 12, 2017,-Sarvis moved for leave

to amend his section 225 5 petition and for reconsideration of the court's August 1, 2017 order [D.E.

155]. On December 15,2017, the government responded in opposition [D.E. 157]. OnJanuary26,

2018, Sarvis moved for an extension of time to reply [D.E. 158]. On February 20, 2018, Sarvis

replied [D.E. 159]. As explained below, the court denies    Sarv~s's   motion for reconsideration and
for leave to amend, grants Sarvis's motion for an extension of time, and orders an evidentiary

hearing concerning Sarvis's one remaining claim.

                                                   I.

        Sarvis moves for reconsideration of the court's August 1, 2017 order dismissing his

ineffective assistance of counsel claims except his claim concerning the plea bargaining process.

See [D.E. 155] 1. Alternatively, Sarvis asks the court to treat his motion as a notice of appeal. ld.

The court's order was nota final order.    See,~'       Fordham v. McRae, No. 5:07-CT-3157-D, 2010

WL4827922, at *2 (E.D.N.C. Nov. 19, 2010) (unpublished). Thus, FederalRuleofCivilProcedure

54(b) governs. Rule 54(b) provides:

       [A]ny order or other decision, however designated, that adjudicates fewer than all the
       claims or the rights and liabilities of fewer than all the parties does not end the action
       as to any of the claims or parties and may be revised at any time before the entry of
       a judgment adjudicating all the claims and all the parties' rights and liabilities.

Fed. R. Civ. P. 54(b). Before a final order is entered, "a district court retains the power to reconsider

and modify its interlocutory judgments, including partial summary judgments, at any time prior to

final judgment when su6h is warranted." Am. Canoe Ass'n, Inc. v. Murphy Farms. Inc., 326 F.3d

505, 514--15 (4th Cir. 2003). "Motions for reconsideration of interlocutory orders are not subject

to the strict standards applicable to motions for reconsideration of a fmal judgment," but are

"committed to the discretion of the district court." Id. Sarvis has not presented any argument

warranting reconsideration. Accordingly, the court denies the motion. As for Sarvis's request that

the court treat his motion as a notice of appeal, the court's order was not final, and thus is not

appealable.   See,~'   Love v. Johnson, 865 F.2d 1258, 1989 WL 1194, at *1 (4th Cir. 1989) (per

curiam) (unpublished table decision). Moreover, if Sarvis wishes to file a notice of appeal, he must

follow the procedural rules concerning the appeal of a section i255 motion.


                                                   2
           Sarvis also asks the court for leave to amend his section 2255 petition to include a claim

under Dean v. United States, 137 S. Ct. 1170 (2017). A party may amend his pleading once as a

matter of course within 21 days after service, or, if it is a pleading requiring a response, within 21

days after service of the response or service of a motion under Rule 12(b), (e), or (f). See Fed. R.

Civ. P. 15(a)(l). Otherwise, a party may amend his pleading only with the written consent of the

opposing party or by leave of court. Fed. R. Civ. P. 15(a)(2). Although "[t]he court should freely

give leave when justice so requires," id., the court need not grant a plaintiff leave to amend when

''the amendment would be futile." Edwardsv. City of Goldsboro, 178 F.3d231,242 (4thCir.1999).

           The court declines to grant Sarvis leave to amend his section 225 5 motion because his

amendment would be futile. See id. Sarvis's claim is untimely. Section 225 5(f) contains a one-year

statute of limitations. Section 2255(±) provides that the one-year clock is triggered by one of four
       )


conditions, whichever occurs last:

           (1) the date on which the judgment of conviction becomes fmal;

           (2) the date on which the impediment to making a motion created by governmental
           8;Ction in violation of the Constitution or laws of the United States is removed, if the
           movant was prevented from making a motion by such governmental action;

           (3) the date on which the right asserted was initially recognized by the Supreme
           Court, if that right has been newly recognized by the Supreme Court and made
           retroactively applicable to cases on collateral review; or

           (4) the date on which the facts supporting the claim or claims presented could have
           been discovered through the exercise of due diligence.

28 U.S.C. § 2255(±)(1)-(4); see Johnson v. United States, 544 U.S. 295, 299-300 (2005). Sarvis

filed his motion more than three years after his judgment became fmal. 1 Moreover, Dean did not



           1
          Sarvis's judgment became final on June 8, 2015, when the Supreme Court denied his
petition for a writ of certiorari. See Sarvis v. United States, 135 S. Ct. 2820 (2015).

                                                      3
announce a new rule of constitutional law that was made retroactive to cases on collateral review.

See,~, United States v. Higgs, No.     3:16CR04-HEH, 2018 WL 4690895, at *2 (E.D. Va. Sept. 28,

2018) (unpublished); Wells v. Terris, No. 17-12253, 2018 WL 2016155, at *2 (E.D. Mich. May 1,
                                                          I

2018) (unpublished).

       · Alternatively, Sarvis's Dean claim fails on the merits. In Dean, the Supreme Court held that

a sentencing court is not prohibited from considering the mandatory minimum sentence under 18

U.S.C. § 924(c) when calculating·an appropriate sentence for the predicate offense. See De@, 137

S. Ct. at 1176-78. Here, the court understood its authority to vary and sentenced Sarvis to 240

months' imprisonment on the predicate offense and consecutive life imprisonment on the section

924(c)offense. SeeSentencingTr. [D.E. 115] 25-36; see also United Statesv. Dorsey,No.17-4434,

2018 WL 3654848, at *3 (4th Cir. Aug. 1, 2018) (per curiam) (unpublished). Accordingly, Sarvis's
                                                                                                    '

claim fails.

        As for Sarvis's ineffective assistance of counsel claim concerning the plea bargaining

process, genuine issues of material facts exist concerning trial counsel's alleged advice concerning

an alleged plea agreement.    See,~,    United States v. Dickerson, 546 F. App'x 211, 214 (4th Cir.

2013) (per curiam) (unpublished) ("The ... determination that counsel's advice to forgo a written

plea agreement was a strategic one is a factual determination requiring a credibility determination

...."). The court will hold an evidentiary hearing concerning the claim.

                                                   II.

        In sum, the court GRANTS Sarvis's motion for an extension of time to file a reply [D.E.

158], and DENIES Sarvis's motion for reconsideration and for leave to amend his section 2255

petition [D.E. 155]. The court will hold an evidentiary hearing concerning the remaining claim. The

. parties shall confer and propose three different dates for the hearing.

                                                   4
SO ORDERED. This   4-   day of October 2018.




                                           Chief United States District Judge




                                     5
